Citation Nr: 0717701	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-13 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1964 to 
September 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has hearing loss and tinnitus 
that are a result of exposure to acoustic trauma while 
serving as a pilot in the Air Force.  The most recent VA 
audiological and ear disease examinations of record (both of 
which were conducted in June 2004) show that the veteran 
meets the VA criteria that defines hearing loss in the right 
ear, but not in the left, and that tinnitus has been 
diagnosed.  Following the examinations, a VA examiner opined 
that the veteran's hearing loss and tinnitus were not as 
likely as not related to his noise exposure in service.  

Subsequently, however, at a September 2006 hearing before the 
undersigned Acting Veterans Law Judge, the veteran contended 
that his hearing loss had worsened since the June 2004 
examination.  His representative suggested that a current 
audiological evaluation was warranted to ascertain the 
veteran's current level of hearing loss so as to establish a 
better picture of the progression of the veteran's hearing 
loss, and thus afford a better evidentiary foundation on 
which to render an etiology opinion as to any found hearing 
loss.  The Board agrees that a re-examination is in order, 
and will remand for that purpose.  Further, since any hearing 
loss opinion based on this new evidentiary foundation might 
logically affect an etiology opinion as to the veteran's 
tinnitus, another medical opinion will be requested as to 
whether or not his tinnitus is at least as likely as not 
etiologically related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for VA 
audiological and ear disease examinations.  
The veteran should be advised that failure 
to appear for the requested examinations 
without good cause could adversely affect 
his claim, to include a denial.  See 38 
C.F.R. § 3.655 (2006). 

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiners for review in 
connection with the examinations.  

The VA examiners should be informed that 
the purpose of the examinations is to 
establish the current level of hearing 
loss, if any, and to provide medical nexus 
opinions as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
hearing loss found, and any diagnosed 
tinnitus, are related to military service.  
A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted, 
and those findings should be incorporated 
into the examination reports and 
associated with the claims file.

The RO should ensure that the examination 
reports comply with this Remand 
(including, in particular, with respect to 
the questions posed in this Remand 
regarding medical nexus opinions).  If any 
report is insufficient, it should be 
returned to the examiner for any necessary 
corrective action.  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


